Dissenting Opinion by
Judge Craig :
I must dissent from the majority’s view that Student Services, Inc. is not a public employer within the meaning of the Public Employee Relations Act (PERA), Act of July 23, 1970, P.L. 563, §301(1), as amended, 43 P.S. §1101.301(1). The majority opinion very correctly identifies the key issue as whether the rent-free use of the bookstore, bowling alley and other Edinboro State College premises by Student Services, Inc. constitutes the receipt of a “grant or appropriation” so as to make the corporation a public employer.
On the record, the use of those premises is essential to the functioning and business of Student Services, Inc., the employer. By thus beneficially sharing the use and occupancy of that real estate with the state college, the employer corporation is receiving a grant or appropriation from the Commonwealth just as fully as the state college itself is thus publicly supported by being provided with the real estate. To hold, as the majority seems to "do, that there is no public support by grant or appropriation unless there is an official designation of money from the public treasury to the alleged recipient is narrow and seems to overlook the reality of the situation.
According to the testimony of the general manager of the employer corporation, the president of the state college sits on the Board of Directors of that corporation and, “This is not an outside corporation by any means. ’ ’
One may fear that the narrow construction adopted here will give a license to state colleges and other institutions to exclude many workers from PERA coverage by forming controlled corporations to *225take over the use of the public real estate and carry on essential state college functions, as illustrated by the bookstore operation here.
Although such excluded employees may then have some protection from labor laws applicable to the private sector, this court should not be inclined to class as legitimate avoidance an approach which could in fact be regarded as an evasion of the public policy purposes of PERA.